On Motion for Rehearing.
The trial court, over the objections of contestants, permitted the witnesses Melvin Barrington, Rhome Milligan and Tallie Allison to testify that the testator, B. A. Barton, had sufficient mental capacity to know that he owned the Barton Ranch, the number of cattle he owned and to know his relatives and their kinship to him. In our original opinion, we held this evidence admissible. Upon further examination of the record, we find that similar evidence was admitted without objection by the contestants. We are of the opinion that our original holding is sound, but as an additional reason for holding that no reversible error is shown, we say that con*285testants cannot now complain of the admission of such testimony for the reason that similar testimony was admitted without any objection on their part. McCormack and Ray, Texas Laws of Evidence, p. 23; McKee v. Reed, Tex.Civ.App., 166 S.W.2d 353, 358.
By another point contestants complain of the action of the trial court in permitting the witness, Carl Williams, to testify that B. A. Barton had sufficient mental capacity to know his relatives and their kinship to him. Contestants made no objection to the testimony at the time it was offered, hence reversible error is not shown.
Counsel for proponents propounded the following question to the witness, F. E. Stevens: “During all the time that you knew B. A. Barton, judging from your observation of his appearance and his actions, his conversation and demeanor, in your opinion was he of sound or unsound mind?” Counsel for contestants objected to this question. The court overruled the objection. The witness was then instructed to answer the question. His answer was, “I always found his mind to be perfect in every way; he would tell me of different things on his place and I know it was that way.” Contestants assign as error the admission of such testimony. It is apparent that the answer of the witness was not responsive to the question as propounded. No motion to strike the answer was made by the contestants. Under such circumstances no reversible error is shown.
Complaint is also made to the testimony of - the witness, Maberry, who testified on cross-examination as to the mental capacity of testator, B, A. Barton, to make a will. It appears to us that the testimony of the witness was favorable to the contestants and that no error is shown.
Judge W. Marcus Weatherred, an attorney who drew the will in question, testified as follows: “I notice this, gentlemen, in the writing of the will. I noticed in reading this instrument that I omitted after the word ‘nieces’ the word ‘children’.” Contestants complain of this testimony and say that it was an effort on the part of Judge Weatherred to construe the will. We do not agree with' this contention and this point is overruled. 44 Tex.Jur., p. 730. We believe that we made a correct disposition of this case in our original opinion and the motion for rehearing is overruled.